Dissenting Opinion.
Reinhard, J.
The demurrer admits the truth of such facts only as are well pleaded. If the facts pleaded do not make a case on which a liability can be predicated, the mere fact that fraud and falsehood and other denunciatory phrases are employed by the pleader, does not make the admission of greater value.
In the present case, it appears to me that the alleged false representations are in the nature of opinions rather than of existing facts. They affect the character, condi*592tion and value of the land, and the adaptability of the soil to productiveness, etc. Such representations, though they prove to be false, are not the proper basis of an action. Besides, the truth or falsity of the representations was open to inquiry, and I do not think it is shown in the complaint that the appellant had not a reasonable opportunity to examine the property. The mere fact that he was a physician, and had patients at home who required his presence, did not prevent him from examining the land. Such an excuse would apply to any other person who is engaged in important business.
In Cagney v. Cuson, 77 Ind. 494, it was charged that the defendant and others conspired to mislead, deceive and defraud the plaintiff, by preventing him from having an inspection of the lands and personal property for which he was about to trade, and that said parties used certain artifices and tricks to keep him from making an investigation, and it was also alleged that the property was greatly inferior, both in quality and value, to what it was represented.
Judge Niblack, who delivered the opinion of the court, laid down the following propositions of law as deducible from the authorities:
“1. That the purchaser has no right to rely upon the representations of the vendor 'as to the quality of the property, where he has a reasonable opportunity of examining the property and judging for himself as to its qualities.
“2. That inadequacy of consideration alone is no ground for inferring fraud, unless the inadequacy is so great as to impress every person with its grossness.
“3. That a purchaser has usually no right to rely upon affirmations of value made by the vendor, value being generally a mere matter of opinion, about which persons are liable to differ very widely.”
*593The court held in that case, that nothing was averred in the complaint that necessarily prevented the plaintiff from making the examination if he had persisted in doing so, and that the gravamen of the complaint was made to rest upon the alleged misrepresentations as to the value of the property exchanged by defendant with the plaintiff. The complaint was held insufficient.
In Gordon v. Parmelee, 2 Allen (Mass.), 212, it was said: “Assertions concerning the value of property which is the subject of a contract of sale, or in regard to its qualities and characteristics’ ’ [the italics are my own], “are the usual and ordinary means adopted by sellers to obtain a high price, and are always understood as affording to buyers no ground for omitting to make inquiries for the purpose of ascertaining the real condition of the property. Affirmations concerning the value of land, or its adaptation to a particular mode of culture; or the capacity of the soil to produce crops or support cattle, are, after all, only expressions of opinion, or estimates founded on judgment, about which honest men might well differ materially. Although they might turn out to be erroneous or false, they furnish no evidence of any fraudulent intent. They relate to matters not peculiarly within the knowledge of the vendor, and do not involve any inquiry into facts which third persons might be unwilling to disclose. They are, strictly speaking, gratis dicta. The vendee can not safely place any confidence in them; and, if he does, he can not make use of his own want of vigilance and care in omitting to ascertain whether they were true or false as the basis of his claim for damages in reduction for the amount he agreed to pay for the property.”
In Williams v. McFadden (Fla.), 1 So. Rep. 618, it was said by the court: “A statement made by the vendor *594which is tantamount to an estimate of opinion, such as value, condition, character, adaptability to certain uses, * * * is not actionable unless the seller resorts to some fraudulent means to prevent the purchaser from examining the property.”
The truth or falsity of every alleged representation could have been ascertained upon inspection and inquiry, and if the purchaser blindly relied upon every statement by which the seller puffed his own property, and was worsted thereby, he has no one to blame but himself. While in good morals, a man is doubtless blameworthy under such circumstances, yet the law does not always conform to the rule of morals, and, as Bishop says, allows a great deal of “lying in trade” in puffing one’s own property and depreciating that of another. Bishop Cont., section 664.
While it is, doubtless, true that there is a conflict in the cases as to what constitutes fraud, and many of them contain loose and inconsiderate statements as to what representations are facts and what are opinions, I regard the law to be as heretofore indicated, and I find nothing in our decisions that leads me to believe a different rule prevails in Indiana from the general doctrine already stated, that representations as to quality and value are usually regarded as mere opinions, and do not support an action for deceit, if the purchaser has a reasonable opportunity to examine. See Foley v. Cowgill, 5 Blackf. 18.
I am, therefore, of the opinion that the court did not err in sustaining the demurrer to the complaint.
Filed April 5, 1894.